Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 May 2022 regarding the double patenting rejections of record have been fully considered, but they are not persuasive. Applicant argues that a configuration of anode – separator – coating – cathode would not amount to a separator comprising a coating as required by the ‘111 application, and therefore the claims are patentably distinct. This is not persuasive because by reciting that the coating may be on “at least one surface of the porous separator”, ‘111 Claim 1 undoubtedly allows for a configuration of anode – coating – separator – cathode which does amount to a coated anode as required by the instant application Claim 1 and as such, ‘111 Claim 1 reads on instant Claim 1. Further, Goetzen (US 9997755 B2), of record, obviates additional alternative layer structures encompassed by the scope of the claims since it teaches the coating claimed in both the instant claims as indicated below and indicates that the coating may be formed on a separator support component or on a generic electrode alternatively (see column 2 lines 23-29 and column 3 lines 44-67). Therefore, the double patenting rejections of record are upheld below, except the double patenting rejections of record of Claims 9 and 11, which upon reconsideration are withdrawn.
Applicant’s arguments filed 31 May 2022 regarding the prior art rejections of record have been fully considered, but they are not persuasive.
With respect to Claim 1, applicant first argues that while the block copolymers of Goetzen are hydrophobic, the ionically conductive functional groups attached to the arms of the claimed star polymer impart a degree of hydrophilicity to the otherwise hydrophobic. As a preliminary matter, Goetzen at column 12 line 61- column 13 line 4 indicates that “despite the fact that the block copolymers used as binders are largely hydrophobic, wetting of the separators with electrolyte occurs spontaneously; in other words, when a drop of this kind is applied to the porous layer, this layer is immediately wetted, and a spreading of the drop is observed,” which is the same function appreciated by the instant ion-conductive polar functional groups on at least some of the arms, at least as it relates to increasing wettability. Further, the degree of hydrophobicity or hydrophilicity of the arms of the claimed star polymer is not claimed. Applicant next argues that “since the block polymer of Goetzen are hydrophobic, it follows that they cannot have an ion-conductive polar functional groups since such groups would necessarily result in the Goetzen block polymers having a degree of hydrophilicity, which is clearly not the case.” However, applicant has not provided any evidence (attorney arguments do not take the place of evidence where evidence is necessary, see MPEP 716.01(c)) to support this assertion. Further, applicant has not provided any meaningful difference between applicant’s PMAA arms as recited by instant Claim 10 and that of Goetzen, which would result in any difference in the ion-conducting ability of the arms of the polymer. As such, applicant’s arguments do not address the examiner’s position that the PMAA monomer recited by Goetzen meets the same material required by instant Claim 10, resulting in Goetzen inherently having the claimed ion conducting ability. 
With respect to Claim 2, applicant argues that Goetzen does not teach a single layer of star polymers, directing the examiner’s attention to instant figures 10, 11A and 11B. Applicant’s argument is not persuasive because the claim does not require any particular size or thickness of the claimed coating layer which defines a boundary between the coating and any other claimed components. Further, the term “single layer” is not clearly defined in the specification related to the particle size or thickness of the coating. Applicant’s argument that because the porous layer of Goetzen also includes aluminum hydroxide/oxide as a primary constituent is not relevant to the claim as currently presented. 
With respect to Claim 3, applicant argues that the self-supporting porous layer of Goetzen does not read on the term “self-assembled” as taught in the instant specification. This argument is not persuasive because the particular mechanism by which the coating layer is “self-assembled” taught by the instant specification is not the only way to achieve a “self-assembled” coating. Even if, arguendo, referring only to the polymer component of the porous layer in Goetzen, the polymer is not “self-supporting” as a result of the interactions between the hydrophobic cores of the star polymers, the claim merely requires that the coating (i.e. including all components of the porous layer of Goetzen including the block polymer and aluminum oxide/ hydroxide) is self-supported, which in Goetzen it clearly is. If the coating of the instant invention is “self-supporting” by a particular mechanism that is not appreciated by Goetzen, applicant is encouraged to claim this mechanism and show that it does not produce the same effect as the “self-supporting” porous layer of Goetzen. 
With respect to Claim 8, applicant argues that the crosslinking of the instant invention is not that same as the crosslinking taught by Goetzen because Goetzen indicates crosslinking of the end blocks as opposed to the core. This is not persuasive because although column 8 line 66- column 9 line 1 indicates that the cross linking is applicable to the end blocks, this is not specifically referring to the outer end blocks forming the claimed arms. Particularly, column 3 lines 20-43 indicate that the star polymer includes chains of [(A)m(B)n]p going out radially from a center (C). The center (C) block is also referred to in the same paragraph as an end block. As such, the crosslinked hydrocarbon polymers recited in columns 8 and 9 referred referencing end blocks may correspond to the core of the polymer. Further, later in the same paragraph of column 9, it is indicated that the middle blocks may also be crosslinked. Therefore, Goetzen clearly appreciated crosslinking of any of the blocks of the polymer, which undoubtedly includes the claimed core.
With respect to Claim 9, applicant argues that Zaguib (US 2009/0270410 A1) does not teach a star polymer. However, the rejection does not rely upon Zaguib teaching a star polymer; page 8 of the rejection of record indicates Zaguib as a block polymer, which is analogous to the star shaped block polymer of Goetzen. Applicant further asserts that the instant application’s polymer only includes crosslinking at the core, while Goetzen and Zaguib both teach cross linking of terminal groups. The examiner notes that although the core of the claimed polymer is explicitly indicated to include crosslinking, there is nothing in the claim that precludes the arms from also being crosslinked. Applicant’s incorrect characterization of the crosslinking in Goetzen is addressed above, and since Goetzen appreciates crosslinking of all of the blocks (the end blocks and the middle blocks), it flows that combining the teachings of Goetzen with Zaguib, the functional groups of Zaguib imparting stability and strength through crosslinking is applicable.
Therefore, the prior art rejections of record are upheld below.

Double Patenting
Claims 1-8, 10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-12 of copending Application No. 16/293,111 in view of Goetzen (US 9,997,755 B2), of record. 
Instant Claims 1 and 14 require an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode and an electrically non-conductive porous separator between the anode and the cathode, wherein a coating is in contact with the anode. Reference Claim 1 also requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode and an electrically non-conductive porous separator between the anode and the cathode, wherein a coating is present on a at least one surface of the porous separator. Both claims effectively encompass a structure of the resulting energy storage device anode – coating – separator – cathode. Further, in terms of the coating itself, both the instant claims and reference Claim 1 require an electrically non-conductive star polymer comprising a core  with at least three arms attached to the core wherein at least some of the arms comprise ion-conductive polar functional groups. The scope of instant Claims 1 and 14 differs from that of reference Claim 1 because the instant claims and the ‘111 claim all allow for other layer structures than that recited above and reference Claim 1 particularly requires that the core of the polymer is hydrophobic. However, the alternative layer structures are obviated by Goetzen, which indicates the same coating required by instant Claim 1 and ‘111 Claim 1 is usable as a separator coating or a generic electrode coating (see column 2 lines 23-29 and column 3 lines 44-67) reading on either the positive or negative electrode. Goetzen also obviates the core material of the reference Claim 1 (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer, which reads on the compounds required by instant Claims 6 and 7, and see column 8 line 54- column 9 line 15 regarding crosslinking of the block copolymer, which reads on the compound of instant Claim 8; since hydrophobicity is a material property and the same materials are recited by Goetzen as the instant claims, it would be expected that the core of instant Claim 1 would be hydrophobic). As such, it would have been obvious to one of ordinary skill in the art that the instant Claim 1 and ‘111 Claim 1 are not patentably distinct. 
Instant Claim 2 is identical to reference Claim 2.
Instant Claim 3 is identical to reference Claim 3.
Instant Claims 4 and 5 require that the coating has a thickness between 1nm and 100nm and between 5nm and 20nm, respectively, which fully encompasses the thickness required by reference Claim 4 of between about 1 nm and about 20 nm.
Instant Claims 6-8 require that the cores of the star polymers comprise an ionically non-conductive polymer comprising a hydrocarbon polymer where the hydrocarbon polymer is crosslinked, which encompasses the same hydrocarbon polymers of reference Claims 6-8 and would therefore be expected to be ionically non-conductive as required by instant Claim 6.
Instant Claim 10 is identical to reference Claim 10 and includes polymers which also read on reference Claim 9.
Instant Claim 12 is identical to reference Claim 11.
Instant Claim 13 is identical to reference Claim 12.

Claim Rejections - 35 USC § 102/103
Claims 1-4 and 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goetzen (US 9,997,755 B2), newly cited.
Regarding Claims 1 and 12-14, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11), comprising: a coated anode (see column 3 lines 44-67 indicating that the layered separator including “the layer comprising the block copolymer” may be applied directly to an anode, thereby reading on a coated anode, see also column 11 lines 47-61) comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 12) in contact with an electrically non-conductive star polymer coating (since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity), wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); a LiNi0.33Co0.33 Mn0.33O2 (NCM) cathode (see again column 14 lines 41-48 indicating a NCM cathode, reading on both Claims 1 and the metal oxides capable of metal-ion intercalation of Claim 13); and a porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on Claim 14).
While Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material for the copolymer (see column 8 lines 4-16), which reads on Claim 10 since it does not appear to be distinct from the instant PMAA backbone, Goetzen is silent as to the ionically conductive functional groups of the arms of the star polymer as required by Claim 1. However, absent any material distinction between the block copolymer of Goetzen and that of the claim and also absent any specific material restrictions within the scope of the claim, this property would be inherently met by the block copolymer of Goetzen.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select ionically conductive polar functional groups, such as those which would be expected to meet the claim and taught by Goetzen, as the arms of the claimed star polymer in order to produce a battery including a separator with high porosity, a high dimensional stability/ low thermal contraction even at high temperature and good mechanical stability that is inexpensive to produce (see Goetzen column 2 lines 23-29).
Regarding Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore meets the claimed range of about 1nm to about 100nm since it overlaps at the upper end point of the claimed range.
Regarding Claims 6-8 and 10, Goetzen further teaches that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claim 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8. Goetzen also further teaches that the block copolymer reading on the claimed star polymer coating includes a (meth)acryl backbone of methacrylic acid (see column 8 lines 4-16), which reads on the compound of Claim 10.
Further, although Goetzen does not recite that the arms of the star polymers comprise ionically conductive functional groups as required by Claim 1, and the cores of the star polymers comprise an ionically non-conductive polymer as required by Claim 6, ionic conductivity is a function of the material used. Therefore, since Goetzen appreciates the monomer materials required by Claims 7-8 and 10, it would be expected that the claimed ionic conductivities would also be met by Goetzen.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen in view of Zaguib (US 2009/0280410 A1), of record.
Regarding Claims 1, 9 and 11-14, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11), comprising: a coated anode (see column 3 lines 44-67 indicating that the layered separator including “the layer comprising the block copolymer” may be applied directly to an anode, thereby reading on a coated anode, see also column 11 lines 47-61) comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 12) in contact with an electrically non-conductive star polymer coating (since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity), wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); a LiNi0.33Co0.33 Mn0.33O2 (NCM) cathode (see again column 14 lines 41-48 indicating a NCM cathode, reading on both Claims 1 and the metal oxides capable of metal-ion intercalation of Claim 13); and a porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on Claim 14).
While Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material for the copolymer (see column 8 lines 4-16), which reads on Claim 10 since it does not appear to be distinct from the instant PMAA backbone, Goetzen is silent as to the ionically conductive functional groups of the arms of the star polymer as required by Claim 1 and does not teach sulfonating the arms as required by the instant application’s ionically conductive polar functional groups and Claims 9 and 11. Zaguib also teaches a block copolymer including arms (R1, R2 and R3 of [0045], for example) analogous to the claimed arms which extend from a main chain analogous to the claimed core. Particularly, the arms include sulfonated polymers (see [0057] indicating the different structural units of the polymer and [0060] regarding the specific inclusion of a sulfonated group). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal portions of the arms of the star polymer taught by Goetzen by sulfonating them as appreciated by Zaguib in order to help prevent the formation of lithium dendrites on the lithium anode (see Zaguib [0013]-[0014]). The resulting material including a star polymer with PMAA monomer arms, appreciated by Goetzen, which are sulfonated, appreciated by Zaguib, would be expected to meet the claim requirement of Claim 1 that the arms include ionically conductive polar functional groups since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and Zaguib and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive functional group” that are not appreciated by Goetzen and Zaguib.
Regarding Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore meets the claimed range of about 1nm to about 100nm since it overlaps at the upper end point of the claimed range.
Regarding Claims 6-8 and 10, Goetzen further teaches that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claim 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8. Goetzen also further teaches that the block copolymer reading on the claimed star polymer coating includes a (meth)acryl backbone of methacrylic acid (see column 8 lines 4-16), which reads on the compound of Claim 10.
Further, although Goetzen does not recite that the arms of the star polymers comprise ionically conductive functional groups as required by Claim 1, and the cores of the star polymers comprise an ionically non-conductive polymer as required by Claim 6, ionic conductivity is a function of the material used. Therefore, since Goetzen appreciates the monomer materials required by Claims 7-8 and 10, it would be expected that the claimed ionic conductivities would also be met by Goetzen.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen or, in the alternative obvious over Goetzen, or, in an additional rejection obvious over Goetzen in view of Zaguib as applied to the rejections of Claim 1 above, and further in view of Zhang (US 2021/0143511 A1), of record. 
While Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm, it overlaps only at the upper end point of the claimed range in Claim 4 and does not meet the claims requiring a thickness of between 5nm and 20nm in Claim 5.
However, Zhang also teaches a coating used in a solid state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode would “coat” the anode as claimed (see figures 4 and 11). Finally, Zhang also teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed ranges (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microporous membrane with the anode coating of Goetzen in order to reduce the thickness of the coating by allowing it to enter the pores of the membrane and achieve a separator with lower MD and TD shrinkage even at higher temperatures and higher thermal stability (see Zhang [0065]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723